Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1, 3, 5-6, 8, 13 have been amended, claim 2 was cancelled and claim 20 is new. Claims 1 and 3-20 are pending.
Applicant’s arguments, filed 03/14/2022, and in light of Applicant’s amendments to claims 1, 8 and 13 filed on 03/14/2022 and further Examiner amendments filed on 06/15/2022 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy E. Nauman (Reg. No. 32,283) on 06/15/2022.
The application has been amended as follows: 


    PNG
    media_image1.png
    709
    713
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    811
    688
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    764
    702
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    812
    730
    media_image4.png
    Greyscale


Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious an image sensor, configured to capture visual content data in a format having a wider dimension boundary and a narrower dimension boundary; a storage medium that at least temporarily stores the captured visual content data therein; and a processor configured to code the captured visual content data in a circular format wherein the circumference of the captured visual content data forms tangents with but does not exceed the narrower dimension boundary of the captured visual content data; and the processor links the circular format visual content data to a horizon line defined by the motion sensor, in combination with all the limitations recited on claim 1.

Regarding claims 3-7, are allowable because they are dependent on claim 1.

Regarding claim 8, the prior art of record taken alone or in combination, fails to disclose or render obvious each executing a set of instructions with a processor wherein the executing step includes coding the captured visual content data in a circular format wherein a circumference of the acquired visual content forms tangents with but does not exceed the narrower dimension boundary of the acquired visual content and generating a circular visual content, and linking the circular format visual content data to a motion sensor of the device; and wherein the circular format visual content data is displayed in a manner that fills a viewing device in a continuous transition from portrait to landscape mode, in combination with all the limitations recited on claim 8.

Regarding claims 9-12, are allowable because they are dependent on claim 8.

Regarding claim 13, the prior art of record taken alone or in combination, fails to disclose or render obvious generating circularly formatted visual content, wherein the circularly formatted visual content is located within the confines of a planar circle having a circle edge; linking the circularly formatted visual content to a stable horizon line; and zooming the circularly formatted visual content on a rectangular display of a display device having a wider side and a narrower side, wherein at least one corner of the rectangular display abuts the circle edge of the circularly formatted visual content; and wherein a smaller diameter portion of the circularly formatted visual content is defined and dimensioned so that the diameter creates a tangent in contact with the narrower side of the display device, in combination with all the limitations recited on claim 13.

Regarding claims 14-19, are allowable because they are dependent on claim 13.

Regarding claim 20, the prior art of record taken alone or in combination, fails to disclose or render obvious wherein the processor is configured to code the captured visual content in a circular format, wherein at least one of (i) the circular format of the captured visual content is linked to the motion sensor of the device or (ii) the circular format of the captured visual content is linked to a horizon line defined by the motion sensor, wherein a circumference of the captured visual content forms tangents with but does not exceed the narrower dimension boundary of the captured visual content, in combination with all the limitations recited on claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697